DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.

Amendments to the claims are acknowledged.
Claims 1, 4-16, 18-27, and 29-33 are under examination.
Claims 2, 3, 17 and 28 are cancelled.

Information Disclosure Statement
The IDS filed 5/28/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/434722 filed 12/15/2016 is acknowledged.

	Claim Rejections - 35 USC § 101
The rejection of claims 1-33 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-16, 18-27, and 29-33 under 35 U.S.C. 103(a) as being unpatentable over Shaya et al. (US 2010/0262434) in view of Ehrenkranz (US 2014/0315162) are withdrawn in view of Applicant’s amendments initially filed 1/20/2021.
	The following rejection is necessitated by Applicant’s amendments.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1, 4-16, 18-27, and 29-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shaya et al. (US 2010/0262434) in view of Ehrenkranz (US 2014/0315162) and further in view of Doyle (US 2016/0256087).
Shaya et al. teach a data set including a measure of the food intake by an individual during an interval (par. 0061) in grams of carbohydrate contained in the food as determined from a food nutritional database (par. 090-0091)(i.e. determining nutritional information for a meal based on nutritional information for each selected food item), as in claim 1.
Shaya et al teach calculating a patient’s carbohydrate to insulin ratio (CIR), carbohydrate to blood glucose ratio (CGR), and insulin sensitivity factor (ISF) using the patient's record of blood glucose readings, carbohydrate consumption and insulin doses (Abstract).
Shaya et al. teach CIR, CGR, and ISF as sensitivity factors are based on the user’s glucose levels and the carbohydrate content in the food consumed (par. 0009-0012 and par. 0050)(i.e. determining a physiological estimate associated with the user and meal based on the user’s glucose levels and nutritional information of the meal), as in claim 1.
Shaya et al. teach that the sensitivity factors can be determined based on time of day (par. 0094, col. 2); Shaya et al teach continuing to record carbohydrate intake at each meal, insulin delivered and blood glucose readings (par. 0108)(i.e. based on successive indications of the user’s glucose levels and nutritional information), as in claim 1.

Shaya et al. teach transmitting data to a wireless device (par. 0273)(i.e. transmitting to a remote computing device and receiving from a remote computing device), which makes obvious claim 6.
Shaya et al. teach determining a sensitivity factor based on a predetermined activity undertaken by an individual (par. 0053 and 0284), as in claim 8.
Shaya et al. teach an insulin sensitivity factor (ISF)(par. 0013) which is the amount by which an individual patient's blood glucose concentration is reduced for each unit of rapid insulin taken, which makes obvious claim 9.
Shaya et al. teach a nutritional database including the nutritional content as provided on the packaging or label of the food (par. 0091 and 0117), as in claim 11.
Shaya et al. teach a processing device (par. 0068), memory (par. 0061 and 0069) and instructions for the data processor (par. 0069-0070), as in claims 13-16, 18-27, and 29-33.
Shaya et al. teach a continuous glucose monitor (par. 0241) and insulin pump (par. 0236), as in claims 10, 30, and 33.

Shaya et al. teach continuous glucose monitoring (par. 0014-0015); Shaya et al. suggest that the user is in control of when the glucose measurements are taken by teaching:
[0022] "BG/I test procedure: Measure your BG/I ratio by checking your body's response to a bolus.
 [0024] Wait 21/2 to 3 hours and check your blood sugar, record the difference from the original reading, this is the Insulin to Blood Sugar ratio.
[0036] Furthermore, prior art teaches that the patient is to use successive blood glucose readings to determine a change in blood glucose from a known stimulus in order to determine their sensitivity values;
[0103] We do, however, need the patient to take blood glucose (BG) readings before each meal, record the actual insulin dosage taken before the next blood glucose reading, and record their calculation of total carbohydrate intake at each meal.
Shaya et al. do not specifically teach receiving notification that a user has started eating a meal, as in claims 1 and 12.
Ehrenkranz however teaches receiving and storing data comprising consumption targets for one or more nutritional components; receiving and storing food data comprising nutritional components contained in one or more food item served to the 
Ehrenkranz teaches detecting initiation of food consumption (par. 0035) and a Ehrenkranz tracks and monitors food intake while an individual is eating (par. 0091) and a user interface where a user can indicate starting to eat by clicking an icon on the GUI (par. 0110) and a “Start Eating” button (par. 0111),” (i.e. receiving a notification from a user interface that a user has started eating a meal), as in claim 1 and 12.
Ehrenkranz also teaches receiving from a continuous glucose monitor associated with the user profile, successive indications of the user's glucose levels ([0035], [0131]); and computing a physiological response estimate associated with the user profile and food consumption based on the successive indications of the user's glucose levels and the nutritional information of the meal ([0026], [0035] as in claim 1.
Ehrenkranz also teaches limitations of dependent claims 2-12, 14-23, 25-30 of an insulin dosing based on the physiological response estimate, and receiving the glucose levels ([0035]. [0131]); receiving the selection of the plurality of food items from the predefined catalog ([0036], [0074], claim 87, fig. 9); and a continuous glucose monitor, and an insulin pump (abstract, [0069]).
Shaya et al. teaches continuing recording carbohydrate intake at each meal but only teaches before meal blood glucose level (BG) and a second (BG2) level three or 
Doyle et al. teach (par. 0003) that announcing meals and giving a full or partial bolus near meal time in response to carbohydrate intake (and increase in blood glucose) is well known in the state of the art; Doyle et al. teach automatic glucose level monitoring during a meal (par. 0003 and 0005). Doyle et al. teach a glucose rate increase detector (GRID) to detect persistent increases in glucose associated with a meal. Doyle et al. also teach several other algorithms such at that by Dassau et al. (par. 0004) that also teach intra-meal glucose detection but without a bolus; Doyle et al. teach measuring rate of change (ROC) of glucose and detection of meal related glucose excursions (par. 0010); Doyle et al. teach (par. 0044) a User-Input-Mode in which the detection triggers an alert that requests meal information, which is then used to deliver a full or partial meal bolus; and the Automatic Mode, in which a medium-sized meal bolus or a correction to low glucose levels is calculated and delivered. According to Doyle et al. detection of a meal is used for during glucose monitoring:
[0044]The knowledge of a meal event is helpful for disturbance rejection, and can be used as a form of inferential control. Using GRID, the state of the system, with respect to meal events, is estimated. Once the discrete meal event is detected by the GRID module, a sequence of events to reject the disturbance is activated.

It would have been further obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Shaya et al. and Ehrenkarnz et al. for manual control of glucose monitoring by a user as taught by Shaya et al. and an input button for a user to alert a measurement system that they “Start Eating,” with the teachings of Doyle et al. of continuous glucose monitoring during meal eating and a User-Input-Mode for inputting meal information. One of skill in the art would have had a reasonable expectation of success at combining the teachings of Shaya et al., Ehrenkranz and Doyle because all are concerned with continuous glucose measurements and calculations. 

Response to Arguments
Applicant's arguments filed 2/08/2021 have been fully considered but they are not persuasive. 
Applicants argue that Doyle et al. does not explicitly teach “receiving, at the processing device, a notification from a user interface that a user associated with a user profile has started eating the meal,” and receiving successive indications of a user’s glucose levels “in response to receiving the notifications.
In response, Examiner disagrees because claim 1 is not explicit as to what the “user interface” is or what the “notification” entails. 
The system of Doyle comprises a glucose measurement algorithm that automatically detects that a user has started eating a meal and performs glucose monitoring during the meal eating. All Shaya et al., Ehrenkarnz, and Doyle teach user input interfaces so that a user can activate a glucose monitor when needed, including when a meal is being eaten. 
It would be obvious to activate a continuous glucose monitor at the start of a meal as suggested by Shaya et al. (par. 0022, 0024, 0036, 0103); Ehrenkarnz teaches a button to indicate “Start Eating”; and Doyle et al. explicitly teach taking glucose measurements during the meal in response to automatically detecting the a user has started eating a meal. Doyle also teach a User-Input-Mode (par. 0044) for user input of meal information.
The teaches of Shaya, Ehrenkarnz and Doyle make obvious the limitations of claim 1 drawn to receiving a notification from a user interface that a user has started eating a meal and then receiving from a continuous glucose monitoring device 

Other Prior Art to Note
Keith-Hynes et al. “The diabetes assistant: a smartphone-based system for real-time control of blood glucose." Electronics 3.4 (2014): 609-623. (see page 616 GUI interface for user initiated and automated insulin delivery and page 617 teaching the Supervisor module for activating calculations including CGM data).

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631